USDC IN/ND case 2:15-cr-00072-PPS-APR document 2765 filed 10/06/20 page 1 of 48


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION

 UNITED STATES OF AMERICA,                 )
                                           )
               Plaintiff,                  )
                                           )
               v.                          )      NO. 2:15-CR-72
                                           )
 JEREMIAH SHANE FARMER,                    )
                                           )
               Defendant.                  )

                                 OPINION AND ORDER

        In this extensive and protracted racketeering prosecution, Jeremiah Farmer was

 convicted at trial for his longtime participation in the Latin Kings street gang including

 the murder of two elderly men. Mr. Farmer was represented by excellent counsel at

 trial but he now represents himself in these post trial proceedings and will do so at his

 upcoming sentencing. This case is in front of me on a number of motions that, when

 read together, are motions for a new trial or motions for judgment of acquittal. My

 ultimate conclusion, as outlined below, is that Mr. Farmer received a fair trial and the

 evidence against him was sufficient for a jury to determine he was guilty beyond a

 reasonable doubt. As a result, there was no miscarriage of justice, and neither an

 acquittal nor a new trial is warranted.

                                  Procedural Background

        Because of the age of this case and the protracted nature of the proceedings, a

 little bit of background is necessary to set the stage for the voluminous pending

 motions. There were 38 defendants in this massive RICO prosecution of associates of
USDC IN/ND case 2:15-cr-00072-PPS-APR document 2765 filed 10/06/20 page 2 of 48


 the Latin Kings. Many other defendants were charged in separate cases. Most

 defendants in this case pleaded guilty but there were a couple of trials that occurred

 along the way. The trial of Mr. Farmer was one of those trials. As explained more fully

 below, at various points throughout this case, Farmer bounced back and forth between

 representing himself and accepting the services of a court appointed attorney.

 Sometimes he took the hybrid approach where standby counsel was appointed to assist

 him while he was acting pro se. In all, six attorneys have been appointed to represent

 Farmer during the pendency of this case.

       Fairly early in this case, Farmer gave notice that he intended to assert a defense

 of insanity. [DE 1453.] Shortly thereafter, Farmer moved to sever his trial from his co-

 defendants. [DE 1495.] Because I believed Farmer’s insanity defense gave rise to a

 strong risk of prejudice to the other defendants who asserted they did not participate in

 the alleged conspiracy, I found that severance was warranted and it was decided that

 Farmer would be tried separately. [DE 1538.] Later, Farmer withdrew the defense of

 insanity. [DE 2011.] By this point in time, the fifth superseding indictment had already

 been returned and Count One (the RICO conspiracy) contained the new allegations that

 Farmer committed two murders (although the murders were not charged

 substantively). [DE 1819 ¶¶ 26, 27.] Because the fifth superseding indictment contained

 a notice of enhanced sentencing, and the government indicated it needed to get

 permission from Main Justice to not seek the death penalty for the murders, it seemed

 prudent to keep Farmer’s trial severed from the other defendants. Closer to trial, the


                                             2
USDC IN/ND case 2:15-cr-00072-PPS-APR document 2765 filed 10/06/20 page 3 of 48


 government informed defense counsel and the court that it would not be seeking the

 death penalty in this case.

        There was an initial concern about Farmer’s competency and that was reviewed

 early on in the case. A forensic report was prepared, and at a hearing on August 9,

 2017, Magistrate Judge Andrew Rodovich found Farmer competent to stand trial and

 able to assist in his own defense. [DE 956.] Thereafter, the case lumbered along until

 July 2019 when a ten-day jury trial was conducted. Farmer was found guilty of a

 racketeering conspiracy in violation of 18 U.S.C. § 1962(d) and in answer to a special

 interrogatory, the jury unanimously found Farmer committed the murders of Marion

 Lowery and Harvey Siegers while committing or attempting to commit criminal gang

 activity. He was also found guilty of a drug conspiracy in violation of 21 U.S.C. § 846.

        During the trial, Farmer was represented by appointed counsel Gregory Mitchell

 and Thomas C. Brandstrader. Even though the government indicated shortly before

 trial that it would not be seeking the death penalty, I exercised my discretion and

 allowed Mr. Brandstrader to remain in the case as second chair as he had earlier been

 appointed as learned capital defense counsel and had climbed a significant learning

 curve on the case.

        After the conclusion of the trial, on September 6, 2019, Farmer filed a motion for

 substitution of counsel stating he had irreconcilable differences with Mr. Mitchell which

 resulted in a total lack of communication. [DE 2261.] While that motion was still

 pending, on September 27, 2019, Mr. Mitchell filed a motion for new trial. [DE 2291.]


                                             3
USDC IN/ND case 2:15-cr-00072-PPS-APR document 2765 filed 10/06/20 page 4 of 48


 He argued that: (1) the evidence introduced concerning Farmer’s alleged attempted

 murder of Katrina Coffman constituted an improper constructive amendment to the

 indictment by the government; (2) there was a lack of substantial evidence to find

 Farmer guilty of the murders of Harvey Siegers and Marion Lowery; and (3) I failed to

 properly instruct the jury when I did not give the “corroboration rule” instruction.

        A few months after the trial, Magistrate Judge Rodovich held a status conference

 to take up Farmer’s request to represent himself. This occurred on October 4, 2019. [DE

 2304.] Despite Judge Rodovich’s warnings about the difficulties of representing himself,

 Farmer elected to (again) go pro se. [Id.] Farmer was also given a deadline within

 which to amend, supplement, or withdraw the motion for new trial filed by his

 previous counsel, Mr. Mitchell.

        Subsequently, Farmer asked for counsel to be appointed again. [DE 2401, 2404.] I

 held a conference in this matter, and after hearing from Farmer, granted his request for

 the appointment of new counsel. Ms. Ambrosio filed her appearance on behalf of

 Farmer on January 13, 2020. [DE 2461.] But less than a month later, Ms. Ambrosio

 moved to withdraw. [DE 2491.] Following another hearing, and after listening to

 Farmer’s request that he once again proceed pro se, and warning him about the

 consequences of representing himself pro se, I granted his counsel’s motion to

 withdraw and granted his request to proceed pro se. [DE 2499.] I also ordered that

 Farmer would be provided a paper copy of his transcript at the Chicago MCC and he

 could maintain the copy in his cell for legal work on his case. [Id. at 1.] He was also


                                              4
USDC IN/ND case 2:15-cr-00072-PPS-APR document 2765 filed 10/06/20 page 5 of 48


 given a copy of the docket sheet and the motion for new trial filed by his former

 counsel, Mr. Mitchell. [Id.] Farmer was given additional time to file a supplement to

 the motion for new trial since he was now pro se.

        What followed was a flurry of paperwork filed by Farmer over the next few

 months including multiple lengthy documents actually referring to the Rule 29/33

 motion including “Defendant’s Supplement for Rule 29 and Rule 33” [DE 2505],

 “Motion and Incorporated Memorandum of Law in Support of Judgement of Acquittal

 or in the Alternative a New Trial and Supplement This Rule 29 and 33 ” [DE 2512 which

 is 188 pages long], “Motion for a Judgement of Acquittal and Motion for a New Trial”

 [DE 2513 which is 264 pages long], a motion for a 30-day extension of time to file his

 supplement which was granted [DE 2591, 2593], “Motion for His Supplement Rule 29

 and Rule 33” [DE 2610 which is 147 pages long], “Motion Supplement Rule 29/Rule 33”

 [DE 2638 which is 30 pages long], and twelve more supplements to his Rule 29/Rule 33

 motion [DE 2641, 2642, 2643, 2644, 2648, 2656, 2657, 2668, 2672, 2681, 2682, 2684], as well

 as numerous other motions interspersed therein with titles like “Motion - Government

 Conspiracy” [DE 2708] that also relate to Farmer’s request for acquittal or a new trial.

 The government filed an omnibus response on August 10, 2020. [DE 2713.] After

 receiving an extension of time, Farmer filed a 253-page reply on September 21, 2020.

 [DE 2751.]

        All told, there are more than 90 motions currently pending that Farmer filed pro

 se, and approximately 61 of these motions relate to his request that I enter a judgment


                                              5
USDC IN/ND case 2:15-cr-00072-PPS-APR document 2765 filed 10/06/20 page 6 of 48


 of acquittal or grant a new trial. Many of the motions exceed the page limit by leaps

 and bounds, many contain confusing arguments and unrelated facts, and many are

 repetitious. I have done my level best to try to address all of the cogent arguments

 Farmer has made (and that Mr. Mitchell originally made) that relate to his motion for a

 new trial or acquittal. The other remaining motions seemingly unrelated to the motion

 for new trial will be dealt with by separate order.

                                    Factual Background

        The government filed a lengthy response in opposition to all of Farmer’s filings.

 [DE 2713.] In it, the government spends over twenty pages just covering the facts of

 this case and readers are encouraged to review that memorandum for a detailed

 understanding of all the facts at issue. But for expediency sake, I will summarize just

 those facts of the case that are particularly relevant to the pending motions.

        The evidence at trial showed that Farmer was a member of the Latin Kings, a

 Chicago-based street gang, with local sets or “hoods” in Hammond, Gary, and East

 Chicago. The Latin Kings are a highly organized street gang with a written manifesto, a

 distinct hierarchy, and established rules.

        Members of the Latin Kings committed acts of violence including murders,

 shootings, arsons, and beatings to protect their territory, and they were involved in an

 expansive drug trade as well. The Kings had a common gang sign (a five-point crown).

 Members had to “post up,” or do rounds around the neighborhood, and “put in work”

 by selling drugs, committing robberies, and beating and killing rival gang members.


                                              6
USDC IN/ND case 2:15-cr-00072-PPS-APR document 2765 filed 10/06/20 page 7 of 48


 This violence was referred to as “licks” or “rips” and was used to protect the Latin King

 territory from rivals. Rivals included other gangs like the Latin Dragons, Latin Counts,

 Gangster Disciples, Black Disciples, Spanish Vice Lords and the Two Six. “Putting in

 work” against rivals increased the chance of becoming a Latin King and gave members

 more “sway” in making decisions in the Latin King neighborhood. The Latin King

 members were also required to attend meetings and pay dues. Future members were

 recruited by the Latin Kings from local neighborhoods and elementary schools. There

 was also testimony at trial that the Latin Kings remained active in the Indiana prisons,

 with members assaulting and stabbing offenders, cooperators, and prison staff

 members. Latin King members also participated in drug and cigarette smuggling into

 prisons.

        No less than twelve witnesses (seven Latin King witnesses: Keith Manuel,

 Gabriel Jalomos, Glen Kok, Oscar Gonzalez, Jason Gibbs, Edward Januszewski, and

 Alexander Vargas; and five additional witnesses: Katrina Coffman, Joe Gursky, Tiffany

 Malinauskas, Robert Davis, and Jack Farmer) identified Farmer as a Latin King. These

 same Latin King witnesses testified Farmer was involved in gang activity and they

 knew him to “post up” with guns, shoot at and beat rival gang members, throw gang

 signs, give the Latin King handshake to other members, attend meetings, pay dues,

 purchase cocaine, distribute narcotics, sell guns, shoot at snitches, commit “licks” for

 cash and drugs, and beat up other drug dealers. There was also evidence presented at

 trial, including taped prison telephone calls, that Farmer remained an active Latin King


                                              7
USDC IN/ND case 2:15-cr-00072-PPS-APR document 2765 filed 10/06/20 page 8 of 48


 member while in prison and that his tattoos (including a lion, King Master, crown, and

 two filled in teardrops), identified him as a Latin King.

        The murders of Marion Lowery (who was in his 70's at the time) and Harvey

 Siegers (who was in his 60's), took place on June 25, 1999, at approximately 11:43 a.m.

 Those men worked at a body shop named Calumet Auto Rebuilders near the

 Hammond courthouse, at 5105 Calumet Avenue. At trial, a United States Postal Service

 mail carrier by the name of Clarissa Holodick testified she was working that day when

 she saw a white male with a panicked face running from the area of Calumet Auto

 Rebuilders while holding something in his hand. Later that same night, Holodick

 assisted law enforcement in completing a composite sketch of the male she saw

 running. The sketch was put on fliers and distributed around the area.

        Law enforcement recovered a pair of gold tone Oakley sunglasses from the

 scene. In a nearby alley, they also found a blood-stained sledge hammer and a blood-

 stained dollar bill. The DNA profile from the hammer had a mixture from which

 Lowery and Siegers could not be excluded as possible contributors, but no DNA from

 Farmer or fingerprints of his were found at the scene or on any objects.

        The scene of the murders depicted a blood bath caused by an extraordinary

 degree of violence. Dr. Mitra Kalelkar testified at trial that the victims died from

 extensive head and face injuries due to blunt force trauma and that a hammer could

 have caused the injuries. Lowery had extensive skull fractures and scalp and brain

 lacerations. Siegers had extensive facial and skull fractures and a lacerated right


                                              8
USDC IN/ND case 2:15-cr-00072-PPS-APR document 2765 filed 10/06/20 page 9 of 48


 eyeball. Importantly, law enforcement did not release information about the case or

 photos of the victims’ injuries to the public.

        One might reasonably wonder what the motive would be for a Latin King to

 commit two violent murders against a couple of elderly men running a body shop. The

 government provided the answer at trial. Former Latin King Glen Kok gave very

 specific trial testimony about the murders. He testified that a Latin King by the name of

 Byron Wren told Kok that Farmer believed Lowery and Siegers saw Farmer commit a

 shooting in the neighborhood a few days earlier, so Wren and Farmer went to the

 business to make sure they kept their mouths shut. [Trial Transcript “Tr.,” 787-91, 794.]

 In other words, according to the government, Farmer was trying to silence potential

 witnesses to an earlier Latin King related shooting. Wren, who was the lookout for

 Farmer, told Kok that after Farmer entered, he heard yelling so he fled. [Tr. 789-90.]

 Farmer later told Wren that he picked up a hammer and hit the victims with it. [Tr. 790.]

 Later, Kok specifically confronted Farmer about the murders. He asked Farmer what

 happened. Farmer confirmed why he and Wren went to the auto builder shop, and said

 he grabbed a hammer and hit both men with it. [Tr. 792-93.] Consistent with the

 testimony of Postal Worker Holodick, Farmer told him he then fled the business with

 the hammer and some money. [Tr. 793-94.]

        Former Latin King Jason Gibbs also testified about the auto body shop, which

 was in Latin King territory, and that during the months leading up to the homicides,

 several Kings, including Farmer, thought the victims were snitches because they had


                                                  9
USDC IN/ND case 2:15-cr-00072-PPS-APR document 2765 filed 10/06/20 page 10 of 48


 been talking to the police. [Tr. 1001-05.] A few days after the incident, Farmer told Gibbs

 that the victims were in King territory and “should have known better.” [Tr. 1016.]

 Farmer also told Gibbs he used a hammer from their business to beat them, and he did

 it because they were snitching. [Tr. 1018-19.] Farmer also gave the chilling statement to

 Gibbs that it felt “surreal” and good to hit someone and “feel their bones break” and

 “jaw and teeth shatter,” and that he hit someone so hard that their eyeball fell out. [Tr.

 1017-18, 1100.]

        Gibbs also had information about the sunglasses that were found at the scene.

 He testified about a month before the murders, Gibbs was with Farmer when Farmer

 purchased a pair of knock-off Oakley sunglasses. [Tr. 1025-26.] Gibbs tried them on and

 put a scratch on the lens. [Tr. 1026-27.] Gibbs identified the Oakley sunglasses recovered

 from the scene. He knew they were Farmer’s because they had a scratch on them that he

 had put there. [Ex. 20A; Tr. 1031-1032.]

        Farmer was arrested for the murders in May 2001 by the Hammond Police

 Department. During the booking process, Farmer voluntarily asked the detective if it

 was a lethal injection case and stated, “I want lethal injection. I may as well say I’m

 guilty and get it over with.” [Tr. 1286-87.] During the state case, the Latin Kings

 identified Kok and Gibbs as witnesses against Farmer, and thereafter, the case started

 to fall apart. Both Kok and Gibbs were harassed and threatened that they would be

 killed if they testified against Farmer. After being beat up and fearing for his life, Kok

 recanted his statement to the police regarding the murders. [Tr. 797-806.] Relatedly,


                                              10
USDC IN/ND case 2:15-cr-00072-PPS-APR document 2765 filed 10/06/20 page 11 of 48


 after receiving threats and fearing for his family’s safety, Gibbs quit cooperating against

 Farmer. [Tr. 1037-39.] The state prosecution was ultimately dropped because of the lack

 of witnesses willing to testify.

        Going back to the trial in this case, Farmer’s former girlfriend, Tiffany

 Malinauskas, provided very believable and convincing testimony against Farmer. She

 was with Farmer when he saw the flier with the sketch on it. (This is the sketch that

 Postal Worker Holodick helped draw the night of the murders.) According to

 Malinauskas, the sketch was exactly how Farmer looked back in June of 1999. [Tr. 1214-

 15.] A few days later, after Farmer’s father drove them both to Daytona Beach, on the

 return trip, Farmer admitted to Malinauskas that he panicked when he saw the sketch

 because he had killed two men with a hammer, he mentioned doing it for drug money,

 and he was scared because he dropped his sunglasses. [Tr. 1223-25.] Malinauskas also

 testified that she drove Farmer to different locations to get drugs, including across the

 state line to Chicago, and that Farmer picked up about 15 kilos of cocaine in her

 presence. [Tr. 1204-06.]

        There were other people who testified against Farmer too. For example, Robert

 Davis testified Farmer told him he was hiding out from the Hammond Police because

 he had killed two men. [Tr. 1387, 1390.] Farmer told Davis, “I went into the garage, had

 a sledgehammer, and hit the guys.” [Tr. 1391.] Jimmy Gilliam testified that while at a

 party, he heard Farmer talk about how his two colored-in tattoos represented people he

 had killed. [Tr. 1823-24.]


                                             11
USDC IN/ND case 2:15-cr-00072-PPS-APR document 2765 filed 10/06/20 page 12 of 48


       Several other racketeering acts related to the activities of the Latin Kings were

 testified to at length during the trial. For example, Farmer hit an acquaintance named

 Joe Gursky with a crowbar across his eyes, pointed a gun at him, and then robbed him.

 [Tr. 642-89.] Additionally, Katrina Coffman testified she was associated with the

 Gangster Disciples (a rival gang of the Latin Kings) and selling marijuana for them

 when Farmer and another person broke into her house, demanded the drugs and

 money, then shot Coffman in her stomach and her boyfriend in the back. [Tr. 501-24.]

 Coffman recognized Farmer’s voice, his eyes, and his tattoos, and when he left, he

 looked at Coffman, took off his mask, and shot her again. [Tr. 524.]

                        Actions Taken by Farmer’s Trial Counsel

       Farmer’s attorney, Mr. Mitchell, was appointed in January 2018 and strenuously

 represented Farmer during the proceedings before me. Prior to trial, defense counsel

 filed the following motions: a notice to assert a defense of insanity [DE 1453] (which

 was ultimately withdrawn), a motion for immediate disclosure of Brady/Giglio material

 for Jason Gibbs and Tiffany Malinauskas [DE 1956], a notice of an alibi defense [DE

 2002], a motion to suppress the police sketch upon which I held a hearing [DE 2009], a

 motion to sever the murders from the RICO conspiracy [DE 2019], a motion in limine to

 bar evidence and testimony of witnesses and autopsy photos [DE 1981], and proposed

 jury instructions [DE 1983].

       During trial, Mr. Mitchell and Mr. Brandstrader vigorously cross-examined

 witnesses. For example, they explored the criminal history of witnesses, their previous


                                             12
USDC IN/ND case 2:15-cr-00072-PPS-APR document 2765 filed 10/06/20 page 13 of 48


 drug use, prior inconsistent statements, and their motives for testifying against Farmer.

 Law enforcement officers were cross-examined on their failure to connect Farmer to the

 murders earlier, whether Farmer’s conduct was in furtherance of the RICO enterprise,

 whether Farmer held a rank with the Latin Kings, and whether he conspired with other

 Latin Kings. Through stipulations, Farmer’s counsel presented evidence that Farmer’s

 DNA and fingerprints were not recovered from any of the evidence in the case -

 including the sunglasses and hammer. Throughout the trial, defense counsel raised a

 number of objections, many of which were sustained. [Tr. 273, 341, 510, 518, 531, 648-49,

 650, 805, 842, 885, 904, 920, 980, 994-95, 999, 1002, 1004, 1008, 1011, 1178, 1271-73, 1275-

 77, 1423, 1474, 1722.] Even in closing arguments, I sustained defense counsel’s objection

 to the government using a photograph of Farmer to be compared with the police sketch

 because the photo had not been identified by a witness. [Tr. 2052-59.]

        Farmer’s counsel also called six witnesses in its case-in-chief. Alexander Vargas,

 also a Latin King, testified that he had met Farmer only once and did not know him to

 hold any rank in the gang. [Tr. 1443.] Because much of the evidence against Farmer was

 based on incriminating statements he allegedly made to others, it was important for the

 defense to try and blunt that testimony. In that regard, Dr. Bernard Glos was called as

 an expert witness and testified that Farmer suffered from personality disorders that

 caused him to brag and try to impress others. [Tr. 1609-12.] As for the sunglasses left at

 the scene, Stacy Watts testified for the defense that another person had a pair of

 sunglasses like the ones found at the scene. [Tr. 1457-58.] Edward Januszewski testified


                                               13
USDC IN/ND case 2:15-cr-00072-PPS-APR document 2765 filed 10/06/20 page 14 of 48


 that he knew Farmer back in June 1999 and Farmer didn’t wear Oakley sunglasses like

 the pair found at the auto body shop. [Tr. 1465, 1470.] Jack Farmer, the defendant’s

 father, testified about his son’s troubled youth and that he, Tiffany, and Farmer were

 traveling to Florida when they learned about the murders. [Tr. 1571-76.] Detective

 Thomas Grabowski testified about his role in the investigation, including that there

 were other suspects at the beginning and none of the eyewitnesses in 1999 identified

 Farmer from a photo lineup as the person that fled from the business. [Tr. 1686, 1702-

 04.]

                                          Discussion

 Rule 29 Motion

        Federal Rule of Criminal Procedure 29(c) provides that a defendant may renew a

 motion for judgment of acquittal after a guilty verdict, and “the court may set aside the

 verdict and enter an acquittal.” Fed. R. Crim. P. 29(c)(1), (2). In other words, Farmer

 may renew his motion even though I already denied his previous motion made during

 trial at the end of the government’s case. [Tr. 1428-29.]

        In ruling on a motion for acquittal, I must determine whether, at the time of the

 motion, there is relevant evidence from which a jury could reasonably find the

 defendant guilty beyond a reasonable doubt, viewing the evidence in the light most

 favorable to the government. See United States v. Studley, 892 F.2d 518, 526 (7th Cir.

 1989); see also United States v. Howard, 619 F.3d 723, 726 (7th Cir. 2010). I also have to

 bear in mind that “it is the exclusive function of the jury to determine the credibility of


                                               14
USDC IN/ND case 2:15-cr-00072-PPS-APR document 2765 filed 10/06/20 page 15 of 48


 witnesses, resolve evidentiary conflicts and draw reasonable inferences.” United States

 v. Hagan, 913 F.2d 1278, 1281 (7th Cir. 1990) (quotation omitted). The inference of guilt

 of a criminal offense may be created by either direct or circumstantial evidence, and

 circumstantial evidence is of equal probative value to direct evidence. Studley, 892 F.2d

 at 526. A jury verdict “may be rational even if it relies solely on circumstantial

 evidence.” United States v. Moore, 572 F.3d 334, 337 (7th Cir. 2009). All reasonable

 inferences that can be drawn from the evidence are viewed in the light most favorable

 to the government. Studley, 892 F.2d at 526. Under Rule 29, Farmer faces “a nearly

 insurmountable hurdle” since I must “defer to the credibility determination of the jury

 and overturn a verdict only when the record contains no evidence, regardless of how it

 is weighed, from which the jury could find guilt beyond a reasonable doubt.” United

 States v. Torres-Chavez, 744 F.3d 988, 993 (7th Cir. 2014) (quotation omitted); see also

 United States v. Blanchard, 542 F.3d 1133, 1154 (7th Cir. 2008) (courts defer to the jury’s

 credibility determinations).

        Let’s turn to the merits of Farmer’s arguments. Although it is somewhat difficult

 to decipher, Farmer seems to argue in several motions that the government failed to

 show the Latin Kings were an enterprise that engaged in racketeering activity. [DE 2512

 at 160-62, 171-73, DE 2610 at 55.]1 For the government to prove Farmer was guilty in


        1
        I have tried to make some citations to Farmer’s arguments for illustrative
 purposes, and to try to keep the record clear. But many of his arguments are repeated
 in numerous filings, and so these examples of citations to his arguments are by no
 means exclusive. It would be a gargantuan task to cite every time Farmer makes certain
 arguments in the thousands of pages of filings submitted to the court.

                                               15
USDC IN/ND case 2:15-cr-00072-PPS-APR document 2765 filed 10/06/20 page 16 of 48


 violation of 18 U.S.C. § 1962(d) (Count One), it had to establish: (1) the charged

 conspiracy existed; (2) the defendant knowingly became a member of it and intended to

 advance it; (3) the conspiracy was an agreement to conduct the enterprise’s affairs

 through a pattern of racketeering; (4) the enterprise was the Latin Kings; and (5) the

 Latin Kings’ activities affected interstate commerce. [Tr. 2082]; see also United States v.

 Olson, 450 F.3d 655, 664, 668-69 (7th Cir. 2006).

        There was sufficient evidence presented at trial that the Latin Kings were an

 enterprise engaging in racketeering activity. An enterprise includes any association or

 group of individuals associated in fact. 18 U.S.C. § 1961(4). The existence of an

 enterprise “is proved by evidence of an ongoing organization, formal or informal, and

 by evidence that the various associates function as a continuing unit.” United States v.

 Turkette, 452 U.S. 576, 583 (1981). While the central element of an enterprise is structure,

 the Seventh Circuit has held that with informal organizations such as criminal groups,

 there “must be some structure, to distinguish an enterprise from a mere conspiracy, but

 there need not be much.” United States v. Rogers, 89 F.3d 1326, 1337 (7th Cir. 1996)

 (quoting United States v. Korando, 29 F.3d 1114, 1117 (7th Cir. 1994)). It is enough to

 show a “group of persons associated together for a common purpose of engaging in a

 course of conduct.” Boyle v. United States, 556 U.S. 938, 944 (2009) (quotation omitted).

        Although each case must be decided based on the evidence presented at that

 trial, it is worth noting that the Latin Kings have been found by many courts to

 constitute an enterprise. See, e.g., United States v. Amaya, 828 F.3d 518 (7th Cir. 2016);


                                               16
USDC IN/ND case 2:15-cr-00072-PPS-APR document 2765 filed 10/06/20 page 17 of 48


 United States v. Gonzalez, 765 F.3d 732 (7th Cir. 2014); Olson, 450 F.3d at 669-73; United

 States v. Tello, 687 F.3d 785 (7th Cir. 2012); United States v. Guzman, No. 08 CR 746-11,

 2011 WL 4702186 (N.D. Ill. Sept. 29, 2011) (denying motions under Rule 29 and Rule 33).

         The Seventh Circuit recently affirmed convictions and sentences of defendants in

 an analogous case involving the Hobos street gang. See United States v. Byron Brown et

 al., Nos. 17-1650, 17-2854, 17-2858, 17-2877, 17-2899, 17-2917, 17-2918, 17-2931, 17-3063,

 & 17-3449, 2020 WL 5088074 (7th Cir. Aug. 28, 2020). There, the Court found there was

 sufficient evidence of a RICO enterprise:

                 Together the defendants worked to control an exclusive
                 territory. They earned money through drug dealing and
                 robberies, protected each other, and killed rival gang
                 members and others who posed threats, including
                 government cooperators. Many witnesses testified that the
                 gang was a distinct, identifiable group. . . . [t]he jury also
                 heard evidence about the defendants’ cooperative drug
                 trafficking. . . . [t]he Hobos also showed their unity through
                 tattoos and hand signs. . . . we have no trouble concluding
                 that the evidence before this jury was sufficient to establish a
                 RICO enterprise.

 Id. at *4-*5.

         The same is true here. The jury heard ample evidence that the Latin Kings were a

 group of people associated together for a common purpose – they were a hierarchy

 organized by a set of rules and a written manifesto, the five point crown was their gang

 sign, they paid dues and had set practices regarding initiation, attending meetings,

 disciplining their own members, and engaging in violence in the name of the gang.

 They acted together to sell drugs, purchase guns, defend their territory, and fight off


                                               17
USDC IN/ND case 2:15-cr-00072-PPS-APR document 2765 filed 10/06/20 page 18 of 48


 rivals. Several witnesses testified about the structure of the Latin Kings and the

 evidence showed that the Latin Kings shared money, drugs, and the power associated

 with being gang members. Viewing the evidence in the light most favorable to the

 government, it is clear that a rational trier of fact could have found that the Latin Kings

 was a RICO enterprise.

        Additionally, evidence shows the Latin Kings conducted their enterprise through

 acts of racketeering. As mentioned earlier, six Latin King witnesses all testified the

 gang committed acts of violence including murders, arsons, shootings, beatings,

 robberies, and intimidation to protect their territory. Proceeds from robberies went to

 pay dues and obtain more drugs and guns. The Kings had a huge drug distribution

 operation involving fifty kilograms of cocaine, hundreds of pounds of marijuana, and

 alprazolam. As such, there was plenty of evidence from which a reasonable jury could

 conclude that the Latin Kings were an enterprise that engaged in racketeering activity.

        Farmer also asserts that the Government failed to prove that the activities of the

 Latin Kings “affected interstate commerce.” [DE 2512 at 171-72.] This argument is a

 nonstarter since proof of even a de minimis affect on commerce will meet the

 government’s burden. See 7th Cir. Pattern Crim. Jury Instructions 18 U.S.C. § 1962

 (definition of interstate commerce). To establish this, the government had to prove the

 Latin Kings either made, purchased, sold, or moved goods or services that had their

 origin or destination outside of the state in which the Latin Kings were located, or that

 the actions of the enterprise affected in any degree the movement of money, goods, or


                                             18
USDC IN/ND case 2:15-cr-00072-PPS-APR document 2765 filed 10/06/20 page 19 of 48


 services across state lines. [Tr. 2086.] There was evidence at trial that the government

 recovered from the Latin Kings gang firearms that had been manufactured outside of

 Indiana. There was also sufficient testimony at trial that the Latin Kings and Farmer

 himself distributed cocaine which also came from outside of Indiana. There was also

 evidence that the Latin Kings frequently crossed the Illinois/Indiana border to engage

 in gang activity. In short, the Government readily proved Farmer had participated in

 an illegal enterprise engaged in and affecting interstate commerce. See United States v.

 Benabe, 436 F. App’x 639, 659 (7th Cir. 2011).

        Farmer also argues that the government failed to prove he was a member of the

 Latin Kings conspiracy [DE 2504 at 104-07; DE 2505 at 1-4; DE 2512 at 85-89; DE 2513 at

 3-4, 8; DE 2540 at 3; DE 2543 at 217-18; DE 2546 at 4-6; DE 2610 at 24, 55-56] and that he

 participated in the affairs of the enterprise through a pattern of racketeering [DE 2513 at

 5; DE 2546 at 4-6; DE 2610 at 55-56]. Despite Farmer’s protestations, there was an

 avalanche of evidence showing that he was a member of the Latin Kings conspiracy,

 even when he was incarcerated. Seven Latin King witnesses identified Farmer as a

 Latin King that belonged to sets in Indiana and Chicago (Keith Manuel, Gabriel

 Jalomos, Glen Kok, Oscar Gonzalez, Jason Gibbs, Edward Januszewski, and Alexander

 Vargas), and an additional five witnesses testified Farmer was a King (Katrina Coffman,

 Joe Gursky, Tiffany Malinauskas, Robert Davis, and Jack Farmer). As mentioned

 earlier, multiple witnesses testified that Farmer attended meetings, paid dues,

 participated in violations (or beatings) of other members, possessed guns belonging to


                                              19
USDC IN/ND case 2:15-cr-00072-PPS-APR document 2765 filed 10/06/20 page 20 of 48


 the Kings, posted up, shot at and beat rival gang members, showed the gang sign and

 did the Latin King handshake, did “licks” for cash and drugs, attended large “nation”

 events, supplied the Latin Kings with guns, and distributed drugs for them. His loyalty

 to the Latin Kings did not waiver, even in prison. There was ample evidence for the

 jury to conclude that Farmer acted as part of the conspiracy and participated in the

 affairs of the Latin Kings through a pattern of racketeering.

        Farmer’s next main arguments center around the murders. Farmer contends the

 government failed to prove that he committed the murders of Lowery and Siegers [DE

 2405 at 7-10; DE 2512 at 172-72; 180-81; DE 2513 at 8, 258; DE 2610 at 135); failed to

 prove the murders were in furtherance of the Latin Kings RICO conspiracy [DE 2505 at

 4; DE 2507 at 12; DE 2512 at 172-72; DE 2513 at 8; DE 2540 at 3; DE 2543 at 217-28], and

 that the murders were committed to increase or maintain his position with the gang [DE

 2511 at 172; DE 2513 at 8; DE 2546 at 6-7; DE 2512 at 172]. He argues that because there

 was no DNA or fingerprint evidence on the hammer or sunglasses, or on anything else

 recovered from the scene, there was not enough evidence to prove he committed the

 murders. Mr. Mitchell makes a comparable argument in his motion for a new trial

 (which Farmer has cut and pasted into some of his motions), and insists the evidence

 was so insufficient on the murders that not only should Farmer get a new trial, but the

 court should enter a not guilty verdict notwithstanding the verdict pursuant to Rule

 29(c). [DE 2291 at 10-13; DE 2405 at 8-10.]

        The evidence relating to Farmer’s involvement in the murders was strong but


                                               20
USDC IN/ND case 2:15-cr-00072-PPS-APR document 2765 filed 10/06/20 page 21 of 48


 not overwhelming. It was, in my judgment, a pretty close case and hard fought on that

 issue. But a jury’s verdict “may rest solely on circumstantial evidence.” United States v.

 Davis, 859 F.3d 429, 434 (7th Cir. 2017) (quotation omitted). And in this case, there was

 substantial circumstantial evidence implicating Farmer from which a reasonable jury

 could conclude that he murdered Lowery and Siegers, and that he did it to protect and

 further the Latin King enterprise.

        Law enforcement never released details about the injuries inflicted, but Farmer

 nonetheless described to Gibbs shortly after the murder how good it felt to hit someone

 and feel his jaw and teeth shatter, and his eyeball pop out. Farmer told Gibbs that he

 used a hammer from the auto body shop to beat them, and the injuries were consistent

 with this method of death. This was not publically available information. The sledge

 hammer recovered from a nearby garbage can in the alley had a presence of a mixture

 from which Lowery and Siegers could not be excluded as possible contributors, and one

 distinct profile in one sample was consistent with Lowery.

        The mail lady, Clarissa Holodick, on the night of the murder assisted in making a

 sketch of the person she saw running scared from the direction of the car shop. The

 sketch, and the release of it to the public, was important because there was also

 evidence that Farmer fled town after seeing the flier, and his girlfriend testified the

 image looked exactly like Farmer. The girlfriend, Tiffany Malinauskas, also testified

 that a few days after the murders, Farmer told her he wanted to turn himself in because

 he had killed two men with a hammer and was scared because he had dropped his


                                              21
USDC IN/ND case 2:15-cr-00072-PPS-APR document 2765 filed 10/06/20 page 22 of 48


 sunglasses.

        There was also evidence that Farmer bragged to several people about the

 murders. He told Kok that the victims were snitches and he grabbed a hammer and hit

 both of them with it. Farmer told Davis he had killed two men and described the

 method by telling Davis he went into the garage and hit the guys with a sledgehammer.

 Farmer told Gibbs the victims were in King territory and should have known better.

 Farmer further said he used a hammer from the business to beat them because they

 were snitching. Gibbs also identified the Oakley sunglasses recovered from the scene as

 Farmer’s sunglasses. Moreover, Davis testified Farmer told him he was hiding out from

 the Hammond Police because he had killed two men and Gilliam testified that while at

 a party, he heard Farmer talk about how his two colored-in tattoos represented people

 he had killed. And finally, recall that upon his arrest by state authorities and while he

 was being booked, he told the officers “I want lethal injection. I may as well say I’m

 guilty and get it over with.” [Tr. 1286-87.]

        It is true that all of the witnesses (except Ms. Holodick, the mail lady) had axes to

 grind and were readily impeached during trial. Farmer points out things like some

 witnesses were former drug users, some lied in the past, some recanted previous

 statements, and some of the testimony was impeached or uncorroborated. And even

 Ms. Holodick’s testimony about her memory of an event occurring some 20 years

 earlier was reasonably challenged by the defense. But the believability of these

 witnesses was the province of the jury, not me.


                                                22
USDC IN/ND case 2:15-cr-00072-PPS-APR document 2765 filed 10/06/20 page 23 of 48


        Farmer’s already “heavy burden in the judgment of acquittal context - in which a

 verdict will be affirmed if any rational trier of fact could have found the elements of the

 crime beyond a reasonable doubt - ‘becomes even heavier’ where he is attempting to

 show insufficient evidence based on the unreliability of witnesses.” United States v.

 Zambrana, No. 2:00 CR 28 TS, 2005 WL 1799525, at *3 (N.D. Ind. July 26, 2005) (emphasis

 in original) (quoting United States v. Muskovsky, 863 F.2d 1319, 1322 (7th Cir. 1988)). The

 extremely narrow exception to the rule that issues of witness credibility are relegated to

 the jury “can be invoked only where the testimony contradicts indisputable physical

 facts or laws.” United States v. Kuzniar, 881 F.2d 466, 470-71 (7th Cir. 1989); see also

 United States v. Faulkner, 885 F.3d 488, 493 (7th Cir. 2018) (holding a defendant can only

 prevail on his motion by attacking those witnesses’ testimony by showing the testimony

 is “contrary to the laws of nature or so internally inconsistent or implausible on its face

 that no reasonable factfinder would credit it.”). No such testimony was presented in

 this case. To the contrary, the matters testified about were both possible and plausible.

        What’s more, the Seventh Circuit has been crystal clear that these types of

 arguments about witness credibility (for example, Farmer’s criticisms that some

 witnesses were also in a gang, or did drugs, or are not corroborated), are not sufficient

 to receive a judgment of acquittal. A jury is entitled to credit testimony even if it is

 “totally uncorroborated and comes from an admitted liar, convicted felon, large-scale

 drug dealing, paid government informant.” United States v. Johnson, 729 F.3d 710, 716

 (7th Cir. 2013) (internal quotation omitted). A judgment of acquittal “is not required


                                               23
USDC IN/ND case 2:15-cr-00072-PPS-APR document 2765 filed 10/06/20 page 24 of 48


 because the government’s case includes testimony by an array of scoundrels, liars and

 brigands.” United States v. Grandinetti, 891 F.2d 1302, 1307 (7th Cir. 1989) (quotation

 omitted); see also United States v. Stevenson, 680 F.3d 857-58 (7th Cir. 2002) (ruling a

 witnesses is not considered unbelievable by law merely because of drug use).

        It isn’t my role, but rather that of the jury, to consider the witnesses’ motives and

 credibility, and it is their job to review the credibility of a witness testifying pursuant to

 a plea agreement, with a criminal background, and any other attending possible biases.

 United States v. Van Wyhe, 965 F.2d 528, 531 (7th Cir. 1992). All of these witnesses were

 cross-examined at trial and all of these potential deficiencies in their testimony were

 already brought out. It was up to the jury to sift through the evidence and determine

 how much weight to give their testimony. To assist them in that process, I gave a very

 specific jury instruction stating:

               You have heard testimony from Keith Trevor Manuel,
               Gabriel Jalomos, Glen Kok, Oscar Gonzalez, Jason Gibbs,
               and Alexander Vargas. Keith Trevor Manuel, Gabriel
               Jalomos, Oscar Gonzalez, and Alexander Vargas received or
               expect to receive a benefit in return for their testimony and
               cooperation with the government. Glen Kok and Jason Gibbs
               have admitted to lying under oath. In addition, Keith Trevor
               Manuel, Gabriel Jalomos, Oscar Gonzalez, and Jason Gibbs
               have pled guilty to, or stated that they were involved in,
               some of the crimes the defendant is charged with
               committing. You may not consider any of their guilty pleas
               as evidence against the defendant. You may give these
               witnesses’ testimony whatever weight you believe is
               appropriate, keeping in mind that you must consider that
               testimony with caution and great care.

 [DE 2160 at 12.] This instruction was appropriate and adequate.


                                               24
USDC IN/ND case 2:15-cr-00072-PPS-APR document 2765 filed 10/06/20 page 25 of 48


        Farmer claims that Task Force Agent Christopher Gootee committed perjury

 when he was questioned on cross examination about who was a Latin King member in

 1999. [DE 2651; Tr. 144-150.] When asked “who were the members with Mr. Farmer in

 1999 that’s part of this Superseding Indictment? Who are they, in 1999?” Gootee

 answered, “I don’t know.” [Tr. 147.] Gootee admitted he did not know if some of the

 people were members of the conspiracy at that time, but when questioned further about

 specific individuals, he did state who he thought were members of the conspiracy. [Tr.

 148-50.] Farmer insists that this constitutes perjury. A witness commits perjury “if,

 while under oath, he gives false testimony concerning a material matter with the willful

 intent to provide false testimony, rather than as a result of confusion, mistake, or faulty

 memory.” United States v. Vallar, 635 F.3d 271, 288 (7th Cir. 2011) (quotation omitted).

 Gootee’s testimony was not perjury because Farmer has not shown that it was false or

 that he intended to give false testimony. To the extent Farmer criticizes Gootee’s

 qualifications, which he does in a number of motions and his reply brief [DE 2751 at 2],

 Gootee was subject to cross examination at trial and nothing about this argument

 warrants a different result in this case.

        Taking into account all of the factual arguments Farmer makes in his multiple

 motions, so long as there are “two permissible views of the evidence,” the factfinder’s

 choice between them cannot be clearly erroneous. United States v. Contreras, 820 F.3d

 255, 263 (7th Cir. 2016). Here there was sufficient evidence from which a reasonable

 jury could conclude that Farmer committed the murders, and that he did so to increase


                                             25
USDC IN/ND case 2:15-cr-00072-PPS-APR document 2765 filed 10/06/20 page 26 of 48


 his presence and worth in the Latin Kings gang. See United States v. Jarrett, 447 F.3d 520,

 530 (7th Cir. 2006) (“a trial judge does not sit as a 13th juror to evaluate the credibility of

 a witness . . . .”). In sum, considered together, there was enough for a jury to conclude

 that Farmer committed the murders, and did it in furtherance of the Latin Kings. And

 so for all of these reasons, Farmer is not entitled to a judgment of acquittal.

 Rule 33 Motion

        Federal Rule of Criminal Procedure 33 provides, in relevant part, that “the court

 may vacate any judgment and grant a new trial if the interest of justice so requires.”

 Fed. R. Crim. P. 33(a). “A jury verdict in a criminal case is not to be overturned lightly,

 and therefore a Rule 33 motion is not to be granted lightly.” United States v. Santos, 20

 F.3d 280, 285 (7th Cir. 1994) (quotation omitted). A district court may “weigh evidence,

 evaluate credibility, and grant the motion if the substantial rights of the defendant have

 been jeopardized.” United States v. Eberhart, 388 F.3d 1043, 1052 (7th Cir. 2004) (citation

 omitted), vacated on other grounds, 546 U.S. 12 (2005). A new trial is appropriate “only if

 there is a reasonable possibility that the trial error had a prejudicial effect on the jury’s

 verdict.” United States v. Maclin, 915 F.3d 440, 444 (7th Cir. 2019) (citation omitted).

        In contrast to a motion under Rule 29, for Rule 33, a district court is not required

 to view the evidence in a light most favorable to the government, but rather must

 independently consider the evidence presented. Id. The standard for granting a new

 trial under Rule 33 is less strenuous than the standard for granting a motion for

 judgment of acquittal under Rule 29(c). See United States v. Alanis, 265 F.3d 576, 591 n. 8


                                               26
USDC IN/ND case 2:15-cr-00072-PPS-APR document 2765 filed 10/06/20 page 27 of 48


 (7th Cir. 2001). Nevertheless, “the exercise of power conferred by Rule 33 is reserved

 for only the most extreme cases.” United States v. Conley, 875 F.3d 391, 399 (7th Cir.

 2017) (quotation omitted). The court may only order a new trial if “the verdict is

 against the manifest weight of the evidence” and would result in a “miscarriage of

 justice.” United States v. Washington, 184 F.3d 653, 657-58 (7th Cir. 1999).

        Farmer has not come close to meeting his heavy burden of showing that the

 verdict is so contrary to the weight of evidence, that a new trial is required in the

 interests of justice. United States v. Chambers, 642 F.3d 588, 592 (7th Cir. 2011). As with

 his motion for acquittal, I will try to address all of his arguments, even though they are

 spread out among multiple lengthy motions.

        First, Farmer maintains that the government, as well as the court, improperly

 constructively amended the fifth superseding indictment. [DE 2405 at 2-7; DE 2503 at 10;

 DE 2505 at 12-14; DE 2513 at 6-7; DE 2528 at 4-5; DE 2546 at 2; DE 2610 at 24-25; DE 2751

 at 28.] Mr. Mitchell made a similar argument when he was still representing Farmer in

 his motion for a new trial regarding the attempted murder of Katrina Coffman. [DE

 2291 at 7-10.] Farmer himself claims the government constructively amended the

 superseding indictment because it did not include the shooting or robbery of Katrina

 Coffman or his distribution of kilograms of cocaine as overt acts. But Coffman and

 Tiffany Malinauskas testified about these events at trial. Farmer believes this was

 inadmissible Rule 404(b) evidence, and that the shooting/robbery of Coffman and

 going on drug runs with Malinauskas should have been included as overt acts in the


                                              27
USDC IN/ND case 2:15-cr-00072-PPS-APR document 2765 filed 10/06/20 page 28 of 48


 indictment. These arguments ultimately fail. I’ll concentrate on the evidence that

 Coffman presented at trial first, since that was the most significant, and then I’ll address

 Malinauskas’s testimony about drugs next.

        The admission of Coffman’s evidence at trial did not constitute an impermissible

 amendment to the indictment. Count One of the fifth superseding indictment correctly

 alleges each element of the crime of RICO conspiracy: it identifies an enterprise,

 Farmer’s association with the enterprise, and that Farmer knowingly joined a

 conspiracy, to operate through an identified pattern of racketeering activity. [DE 1819];

 see United States v. Glecier, 923 F.2d 496, 500 (7th Cir. 1991). Moreover, it lists the

 individuals involved in the conspiracy as well as the state and federal law violations

 that constitute the racketeering activity. It is true that Coffman’s testimony is not

 specifically listed as an overt act in the fifth superseding indictment. However, it didn’t

 need to be. “Neither overt acts . . . nor specific predicate acts that the defendant agreed

 personally to commit . . . need to be alleged or proved for a section 1962(d) offense.” Id.;

 see also Salinas United States, 522 U.S. 52, 63 (1997) (stating an indictment charging RICO

 conspiracy need not set forth any specific overt acts).

        Farmer could not have been caught off guard by Coffman’s testimony regarding

 the shooting/robbery. Mr. Mitchell argues in his motion for a new trial that “[a]t trial

 however, the government without prior notice or disclosure, presented chilling

 evidence on the third day of trial, that defendant Farmer, had committed a cold-

 blooded, attempted murder on Karina [sic] Coffman on February 24, 2009, by shooting


                                               28
USDC IN/ND case 2:15-cr-00072-PPS-APR document 2765 filed 10/06/20 page 29 of 48


 her with a gun in the abdomen at close range.” [DE 2291 at 8.] The argument that this

 evidence was offered without prior notice is incorrect. On March 13, 2018, the

 government filed a Notice of Intent to Introduce Enterprise Evidence. [DE 1390.] In the

 notice, the government specifically stated that in regard to defendant Farmer, it

 intended to introduce evidence that:

               On February 24, 2009, Jeremiah Farmer entered the
               residence of an acquaintance in Gary, Indiana. Farmer
               pistol-whipped and shot a male individual in the residence.
               He also shot a female in the residence two times, and stole
               between $500-$600 from her. Farmer was charged for this
               crime in Lake County, Indiana under cause number 45G02-
               0904-FC-38. The case was dismissed pursuant to a plea
               agreement where he pled to two separate cases. The reports
               pertaining to this incident were turned over to defense
               counsel on May 30, 2017, and January 2, 2018.

 [DE 1390 at 4.]

        Farmer’s argument that this evidence was inadmissible 404(b) evidence

 introduced merely to suggest that Farmer’s 2009 attempted murder of Coffman was in

 conformity with the murders of Siegers and Lowery lacks merit. Indeed, I think the

 attempt to characterize this evidence as 404(b) evidence is off point. See United States v.

 Guerrerro, 768 F.3d 351, 365 (5th Cir. 2014) (holding “evidence of an uncharged offense

 arising out of the same transactions as the offense charged in the indictment is not

 extrinsic evidence within the meaning of Rule 404(b)”). The testimony elicited from

 Coffman was relevant to show that Farmer was part of the Latin King conspiracy and

 that he engaged in conduct to further its objectives. In other words, it was direct

 evidence of the RICO conspiracy charge.

                                              29
USDC IN/ND case 2:15-cr-00072-PPS-APR document 2765 filed 10/06/20 page 30 of 48


        Even if I did analyze this testimony under Rule 404(b), it would still be

 permissible. Rule 404(b) bars the admission of evidence of other crimes, wrongs or acts,

 “to prove a person’s character in order to show that on a particular occasion the person

 acted in accordance with the character.” Fed. R. Evid. 404(b)(1). Although the Seventh

 Circuit used to employ a four-part test governing the admissibility of “other acts”

 evidence, this was revised in United States v. Gomez, 763 F.3d 845, 853 (7th Cir. 2014) for

 “a more straightforward rules-based approach.” After Gomez, a proponent of Rule

 404(b) evidence “must first establish that the other act is relevant to a specific purpose

 other than the person’s character or propensity to behave in a certain way.” Id. at 860.

 As I mentioned before, the testimony about robbing and shooting Coffman (who was

 associated with a rival gang and dealing drugs in the Latin King’s territory), is proof in

 support of Farmer acting on behalf of the Latin Kings and engaging in acts to further

 that conspiracy.

        Although the Seventh Circuit has recognized that gang evidence can be

 troublesome because of the negative connotations it evokes, it “ha[s] consistently held

 that, under appropriate circumstances, gang evidence has probative value warranting

 its admission over claims of prejudice.” United States v. Irvin, 87 F.3d 860, 864 (7th Cir.

 1996). In particular, gang-related evidence may be admitted “to demonstrate the

 existence of a joint venture or conspiracy and a relationship among its members.”

 United States v. Westbrook, 125 F.3d 996, 1007 (7th Cir. 1997). Here, Coffman’s testimony

 did just that - it showed that Farmer was a part of the Latin Kings gang and acting on


                                              30
USDC IN/ND case 2:15-cr-00072-PPS-APR document 2765 filed 10/06/20 page 31 of 48


 their behalf and to further their interests.

        I note that if this was impermissible 404(b) testimony, as Farmer insists, Farmer

 has another problem. Farmer’s counsel did not object to the government calling

 Coffman at trial. [Tr. 500.] The Seventh Circuit has held where a defendant did not

 object at trial to the admission of evidence under Rule 404(b), the issue was waived on

 appeal. See United States v. Medina, 755 F.2d 1269, 1275-76 (7th Cir. 1985). During her

 testimony, Mr. Mitchell did object to the more narrow issue of the relevance of

 Coffman’s testimony about her lasting physical impairments due to being shot by

 Farmer, and I found that Coffman had a right to describe the consequences of being

 shot, but then said, “[b]ut I think we’ve heard enough. Any more beyond this, the

 probative value of it is going to be outweighed by any danger of unfair prejudice, and

 so - - I’m going to cut it off at this point.” [Tr. 529.] In other words, I was cognizant of

 the line, and cut off any testimony about Coffman’s enduring injuries which would

 have been unduly prejudicial.

        Regarding his former girlfriend’s testimony, on November 5, 2018, the

 government provided Farmer with Malinauskas’s grand jury testimony relating to

 Farmer distributing kilograms of cocaine. [DE 2713 at 48.] Thus, he had plenty of notice

 that this testimony could be introduced at trial. Additionally, while counsel filed a

 motion in limine to bar any opinion testimony of witnesses Tiffany Malinauskas, Jason

 Gibbs, Glen Kok, and/or Edward Januszewski concerning Farmer’s propensity to

 commit violent acts or engage in violent conduct [DE 1981 at 4], counsel did not object


                                                31
USDC IN/ND case 2:15-cr-00072-PPS-APR document 2765 filed 10/06/20 page 32 of 48


 on this basis to Malinauskas’s testimony at trial. Moreover, the fifth superseding

 indictment specifically charges in Count 2 that Farmer knowingly and intentionally

 possessed with intent to distribute “five (5) kilograms or more of a mixture and

 substance containing a detectable amount of cocaine.” [DE 1819 at 28 (emphasis

 added).] Thus, Malinauskas’s testimony that she went on drug runs with Farmer and

 that Farmer picked up about 15 kilos of cocaine in her presence [Tr. 1204-06] is direct

 evidence that Farmer was distributing cocaine.

        To the extent Farmer argues the Court constructively amended the fifth

 superseding indictment when it requested that the government redact any overt acts

 that were not proved at trial [DE 2503 at 1-5; DE 2505 at 11; DE 2511 at 3; DE 2512 at 101;

 DE 2513 at 58-60; DE 2546 at 2; DE 2610 at 12], this is also meritless. Farmer insists that

 in order to redact the indictment, the government should have gone back to the grand

 jury. But redacting the indictment at the end of trial is quite common when we give the

 jury a copy of the indictment for their consideration during deliberation. The point of

 redacting the indictment the jury received for its consideration was to protect Farmer

 from the prejudicial allegations in the indictment that were not referenced during the

 trial. What’s more, jurors would surely have been flummoxed reading an indictment

 with allegations they had never heard about. But Farmer is now trying to turn the issue

 on its head. Here’s how the issue developed. At the close of the evidence, during a

 conference with the parties, I stated:

               I have a question for the government. There’s a lot of stuff
               in the Indictment that didn’t come up in the trial, lots of - -

                                              32
USDC IN/ND case 2:15-cr-00072-PPS-APR document 2765 filed 10/06/20 page 33 of 48


                 so does the government have a proposed redacted
                 Indictment that we’re going to submit to the jury so that as
                 they review the evidence in the case? . . . taking all the other
                 people out of the caption and . . . I don’t want stuff in there
                 that we didn’t hear anything about. It just wouldn’t make
                 any sense.

 [Tr. 1916.] After making the redactions, the government provided a copy to Farmer’s

 counsel and the Court, and the jury eventually got a copy of the redacted version for

 deliberation.

        While it is true that material amendments to an indictment must be made by re-

 submission to the grand jury, that was not necessary in this case because the changes to

 the fifth superseding indictment were removing allegations having no bearing on

 Farmer. It was done for his protection and there was therefore no prejudice to Farmer.

 See United States v. Lorefice, 192 F.3d 647, 653 (7th Cir. 1999) (ruling the government

 could properly drop paragraphs alleging that defendant gave kickbacks to co-

 conspirator without re-submission to grand jury, acknowledging “the Supreme Court

 expressly held that to drop from an indictment allegations that are unnecessary to an

 offense clearly contained within it does not unconstitutionally amend the indictment”);

 United States v. Leichtnam, 948 F.2d 370, 377 (7th Cir. 1991) (finding “allowable

 narrowing” of indictment where the change is merely a matter of form or where the

 government proves a more limited verison of the charges outlined in the indictment

 reasoning “[n]o offense not charged in the original indictment has been added, and no

 possible basis for conviction not contained in the original indictment has been

 created.”).

                                                33
USDC IN/ND case 2:15-cr-00072-PPS-APR document 2765 filed 10/06/20 page 34 of 48


        In sum, I’m perplexed by this argument. I fail to see what harm the redaction of

 prejudicial paragraphs of the indictment that were not proven at trial could have caused

 Farmer — it isn’t like the government added allegations to the indictment, it merely

 redacted certain allegations that were not proved or even mentioned at trial. (Recall

 that this case has 38 defendants but Farmer was tried alone for reasons explained

 above.) The indictment was redacted at my request so that it would make more sense

 when jurors were reviewing it during their deliberations. In other words, the

 allegations not proven during trial were ordered removed to avoid confusion and any

 prejudice to Farmer.

        Farmer also claims a new trial is required due to prosecutorial vindictiveness.

 [DE 2405 at 2-10; DE 2503 at 9; DE 2513 at 7; DE 2528 at 8.] Specifically, he claims that

 after he rejected four separate plea agreements, the AUSA acted with prosecutorial

 vindictiveness when it charged him with additional crimes (including the two murders)

 in the fifth superseding indictment. To succeed on such a claim, Farmer would have to

 affirmatively show through some objective evidence that the prosecutorial conduct was

 motivated by some kind of animus. See United States v. Spears, 159 F.3d 1081, 1087 (7th

 Cir. 1998). Farmer has not offered any evidence to raise a doubt as to whether the

 government acted properly in this case. It is perfectly permissible for the government

 to “threaten[] a defendant with increased charges if he does not plead guilty, and

 follow[] through on that threat if the defendant insists on his right to stand trial.” United

 States v. Tingle, 880 F.3d 850, 856 (7th Cir. 2018) (quoting Alabama v. Smith, 490 U.S. 794,


                                              34
USDC IN/ND case 2:15-cr-00072-PPS-APR document 2765 filed 10/06/20 page 35 of 48


 802 (1989)). As such, this argument is also unavailing. To the extent Farmer alleges

 other prosecutorial misconduct and “outrageous” government action in other filings,

 his theories are all nothing more than speculation.

        Farmer’s next basis for a new trial is that I erred when I refused to give the jury

 the instruction tendered by the defense regarding the “corroboration rule.” [DE 2405 at

 10-12.] Mr. Mitchell makes the same argument in his motion for a new trial. [DE 2291

 at 13-15.] Farmer’s defense counsel requested the following instruction at trial:

                  A defendant’s uncorroborated confession, standing alone, is
                  insufficient to support a conviction. Under the
                  corroboration rule, the government must provide substantial
                  independent evidence which would tend to establish the
                  trustworthiness of the statement. The government can meet
                  this burden by introducing evidence that supports some of
                  the confession’s key assertions. This objective is met when
                  the government presents evidence showing that the
                  defendant’s statement as a whole is trustworthy.

 [DE 2152 at 2; Tr. 1910.] In response to defense counsel’s argument that this instruction

 was essential, here’s what I said on the record:

                  I really disagree with that, respectfully. I mean, let’s step
                  back for a second. This is really an issue for the Court to
                  decide at a Rule 29. If the government is attempting to
                  convict somebody on the uncorroborated confession or
                  admission of a defendant, I would direct the case out
                  because there would be insufficient evidence. It’s really not
                  a jury question. Once there’s sufficient evidence to submit
                  the case to the jury, I think this issue becomes unimportant
                  and really irrelevant. In all events, there isn’t just an
                  uncorroborated admission in this case. There are several
                  admissions that corroborate one another.

 [Tr. 1912-13.]


                                                35
USDC IN/ND case 2:15-cr-00072-PPS-APR document 2765 filed 10/06/20 page 36 of 48


        I stand by this reasoning. Aside from Farmer’s statement that he made to the

 detective during the booking process, there was also evidence at trial that Farmer made

 incriminating statements or admissions about the murders to several other people

 including Glen Kok, Jason Gibbs, Tiffany Malinauskas, Robert Davis, and Jimmy

 Gilliam. See United States v. Kerley, 838 F.2d 932, 940 (7th Cir. 1988) (stating “certainly

 the failure to give an instruction on corroboration could not have been plain error . . .

 since [defendant’s] admissions were well corroborated . . . .”).

        I also cited the case of United States v. McDowell, 687 F.3d 904 (7th Cir. 2012),

 during the instruction conference, and I still think that case says I do not have to

 instruct the jury on the requirement of corroboration. [Tr. 1913.] In finding the district

 court did not abuse its discretion in denying the defendant’s request for a corroboration

 instruction, the Seventh Circuit reasoned in McDowell:

               But we have held that the district court is not obligated to
               instruct the jury on the requirement of corroboration. United
               States v. Howard, 179 F.3d 539, 543 (7th Cir. 1999). Following
               the lead of two other circuits, we concluded in Howard that
               the matter was better left to the trial judge, and that the
               standard instructions regarding the government’s burden of
               proof and the presumption of innocence are generally
               sufficient. Id. at 544.

 McDowell, 687 F.3d at 912. This reasoning is sound, the general instructions in this case

 were sufficient, and there was no error when I refused to instruct the jury on the

 corroboration rule.

        One of Farmer’s most repeated arguments is that I erred in denying his motion to

 suppress the eyewitness sketch. [DE 2392 at 2-4; DE 2503 at 13-14; DE 2504 at 109-22; DE

                                              36
USDC IN/ND case 2:15-cr-00072-PPS-APR document 2765 filed 10/06/20 page 37 of 48


 1505 at 15-16; DE 2506 at 5-35; DE 2512 at 107-14; DE 2539 at 1-10; DE 2616 at 1-17; DE

 2751 at 30.] Farmer insists the sketch is “unduly suggestive,” he has issue with only one

 witness (Clarissa Holodick) having been asked to compile the sketch, questions how she

 could have accurately seen a person from the distance she was at, disputes the manner

 in which the computer-generated sketch was created, and thinks the authorities

 somehow led Holodick in her description of him or even showed her a photograph.

        All of these arguments were already addressed and rejected. There was

 extended briefing on this issue (including supplemental briefs after the parties visited

 the scene and took photographs that were presented to the court), and I held a lengthy

 hearing on the motion to suppress on May 13, 2019, at which ATF Special Agent Eric

 Ellis and Clarissa Holodick (the postal worker who saw Farmer fleeing from the

 direction of the auto body shop), testified. I found Ms. Holodick’s testimony very

 persuasive and credible. I issued an exhaustive opinion and order on June 7, 2019,

 denying the motion to suppress the sketch [DE 2093]. I stand by the reasoning in that

 order, and Farmer has not pointed to any new facts or legal argument to call into

 question anything in that ruling.

        Sticking with the topic of suppression, Farmer also argues the government

 committed perjury when it stated in its response to the motion to suppress that the two

 other eyewitnesses did not have any knowledge to share with the sketch artist. [DE

 2392 at 1-3, 5, 8; DE 2405 at 31-36; DE 2503 at 7; DE 2504 at 122-25; DE 2506 at 20-24; DE

 2528 at 5; DE 2539 at 11-15.] I addressed these two other witnesses, D.M. and F.H., in


                                             37
USDC IN/ND case 2:15-cr-00072-PPS-APR document 2765 filed 10/06/20 page 38 of 48


 my order. [DE 2093 at 7.] When asked at the scene if F.H. could recognize the suspect

 again if he saw him, he replied, “I did not see his face.” [DE 2023-2 at 2.] Additionally,

 D.M. told officers she did not get a look at his face and “[she] could not see his face.”

 [D.M. witness statement, DE 2023-1 at 2.] Farmer points to a subsequent interview,

 which happened approximately two years after the murders, when F.H. told a detective

 during a photo line-up that “he caught a quick glimpse of his face.” [DE 2405 at 33.] But

 this statement, taken much after the fact, has no bearing on whether the identification

 procedure used with Clarissa Holodick was unduly suggestive, and it certainly doesn’t

 prove that the government committed perjury in drafting its response.

        Although Farmer’s next argument is entitled improper misjoinder, he seems to

 be arguing that venue is improper. Farmer states he was charged in the wrong Latin

 King racketeering conspiracy because the Southeast Region of the Latin Kings were in

 control of the Indiana Latin Kings during the time that the murders and many other

 overt acts occurred. [DE 2403 at 13; DE 2405 at 61-63; DE 2604 at 96-98; DE 2505 at 17;

 DE 2507 at 12-15; DE 2509 at 13-15; DE 2510 at 13-15; DE 2511 at 64-67; DE 2540 at 23-25;

 DE 2543 at 229-30; DE 2610 at 13-40; DE 2645.] In other words, Farmer believes he

 should have been prosecuted in Illinois, because he claims the murders didn’t have

 anything to do with the Indiana Latin Kings. To the contrary, venue is appropriate in

 this case.

        It is well settled that Article III of the United States Constitution guarantees the

 right to be tried where the crime was committed. U.S. Const. Art. III § 2, Cl. 3. Plus the


                                              38
USDC IN/ND case 2:15-cr-00072-PPS-APR document 2765 filed 10/06/20 page 39 of 48


 federal rules provide the prosecution shall be in the district in which the offense was

 committed. Fed. R. Crim. P. 18. In a criminal RICO conspiracy claim, like this one,

 “venue is proper in any district in which an overt act of the conspiracy occurred, even if

 there is no evidence that the defendant ever entered that district or that the conspiracy

 was formed there.” United States v. Firtash, 392 F.Supp.3d 872, 880 (N.D. Ill. 2019)

 (quotation omitted); United States v. Rodriguez, 67 F.3d 1312, 1318 (7th Cir. 1995) (venue

 “lies in any district in which an overt act in furtherance of the conspiracy occurred.”).

 There are multiple sets of the Latin Kings, and Farmer belonged to sets in Hammond

 and Gary, Indiana. There was plenty of testimony at trial that Farmer committed

 multiple overt acts in furtherance of the conspiracy in the Northern District of Indiana.

 Therefore, venue is proper in the Northern District of Indiana.

        For his final basis for a new trial, Farmer argues his defense counsel was

 ineffective in his pretrial and trial performance. [DE 2347 at 2; DE 2392 at 2-3; DE 2405 at

 60; DE 2503 at 15; DE 2504 at 93; DE 2507 at 12; DE 2509 at 9-10; DE 2510 at 9-12; DE

 2511 at 11; DE 2540 at 9-10; DE 2543 at 221; DE 2547 at 28.] While this claim is typically

 pursued in a section 2255 motion, a defendant may proceed on these grounds in a Rule

 33 motion. I pause to caution Farmer that where a defendant brings an ineffective

 assistance of counsel claim on direct appeal, “he will be barred from collaterally

 attacking his conviction on these same grounds.” United States v. Miller, 795 F.3d 619,

 630 n.5 (7th Cir. 2015); United States v. Flores, 739 F.3d 337, 341 (7th Cir. 2014) (“[W]e

 have said many times that it is imprudent to present an ineffective-assistance argument


                                               39
USDC IN/ND case 2:15-cr-00072-PPS-APR document 2765 filed 10/06/20 page 40 of 48


 on direct appeal.”).

          To succeed on a claim of ineffective assistance of trial counsel, Farmer must show

 that counsel’s representation both fell below an objective standard of reasonableness

 and that there is a reasonable probability that the result of the proceedings would have

 been different had the unprofessional errors not occurred. Strickland v. Washington, 466

 U.S. 668, 694 (1984). There is a “strong presumption” that counsel’s representation was

 within the “wide range” of reasonable professional assistance, and “[s]urmounting

 Strickland’s high bar is never an easy task.” Harrington v. Richter, 562 U.S. 86, 104 (2011).

 The question isn’t whether the representation deviated from the best practice, but

 whether it amounted to incompetence under “prevailing professional norms.”

 Harrington, 562 U.S. at 105. Regarding the prejudice prong, in showing there is a

 reasonable probability that, but for counsel’s errors, the results of the proceedings

 would have been different, “[a] reasonable probability is defined as one that is sufficient

 to undermine confidence in an outcome.” Adams v. Bertrand, 453 F.3d 428, 435 (7th Cir.

 2006).

          The first basis for ineffective assistance is that Farmer’s counsel failed to argue

 and file all of the motions Farmer wanted him to file. [DE 2347 at 2; DE 2503 at 15; DE

 2511 at 2.] However, in order to succeed, Farmer must “prove the motion was

 meritorious.” Long v. United States, 847 F.3d 916, 920 (7th Cir. 2017) (quotation omitted);

 see also Washington v. Boughton, 884 F.3d 692, 701 (7th Cir. 2018) (“an attorney is not

 ineffective for failing to raise a meritless argument.”). Farmer has not provided any


                                                40
USDC IN/ND case 2:15-cr-00072-PPS-APR document 2765 filed 10/06/20 page 41 of 48


 facts about these motions he wanted his counsel to file, and there is nothing to suggest

 any of them would be meritorious. Thus, this claim fails.

        Farmer also faults his counsel for failing to cite any case law for his pretrial

 motions. [DE 2347 at 2; DE 2503 at 15; DE 2511 at 2; DE 2543 at 221.] This allegation is

 simply not true. Defense counsel did cite case law in his pretrial motions (for example,

 the motion to sever and the motion to suppress). [See DE 2009, DE 2019.] Just because I

 ultimately ruled against Farmer on these motions does not mean that his counsel was

 ineffective.

        Next, Farmer criticizes his counsel for failing to call the two other eyewitnesses

 (F.H. and D.M.) at the hearing on the motion to suppress. [DE 2392 at 2; DE 2543 at 221.]

 As I discussed earlier in this opinion, my analysis of the admissibility of the sketch that

 Clarissa Holodick helped construct did not turn on the testimony of the two other

 eyewitnesses who observed someone flee from the Calumet Auto Rebuilders. I

 analyzed the propriety of her identification and creation of the sketch at length, and

 Farmer has not showed that failure to call the two other eyewitnesses resulted in

 prejudice to him.

        Farmer also claims his defense counsel was ineffective because he failed to

 investigate perjury committed by the Assistant United States Attorney relating to the

 government’s response to the motion to suppress. [DE 2392 at 3.] As discussed above,

 the government did not commit perjury in its response, and the motion to suppress did

 not revolve around other eyewitness testimony. Farmer has once again failed to show


                                              41
USDC IN/ND case 2:15-cr-00072-PPS-APR document 2765 filed 10/06/20 page 42 of 48


 that his counsel’s actions caused any prejudice to him.

        Farmer also criticizes his defense counsel for not locating other witnesses who

 provided statements that identified other murder suspects. [DE 2405 at 60; DE 2504 at

 95; DE 2507 at 12; DE 2509 at 9-10; DE 2510 at 9-12; DE 2540 at 10; DE 2547 at 28.] This

 allegation is simply factually incorrect. Mr. Mitchell did present evidence during the

 trial of other suspects. For example, defense counsel highlighted that a person named

 Bryan Rudnick was a suspect early in the investigation, and elicited testimony

 regarding a photograph of Bryan Rudnick wearing sunglasses that looked similar to the

 ones recovered from the scene. [Tr. 1686, 1787.] Farmer’s speculation about other

 suspects provides no concrete evidence to show that he was prejudiced by the actions of

 his counsel. Moreover, trial decisions like the one Farmer is criticizing (like deciding

 how many other suspects to point the finger at), are strategic decisions left to the

 purview of defense counsel. See Hicks v. Hepp, 871 F.3d 513, 525 (7th Cir. 2017) (finding

 that under Strickland, there is “significant latitude for permissible attorney conduct,”

 and courts presume “the challenged action might be considered sound trial strategy.”);

 Moore v. Casperson, 345 F.3d 474, 490 (7th Cir. 2003) (“Strickland permits counsel to make

 strategic decisions and this decision appears to fit well into that category.”). Farmer has

 not overcome the presumption that this was sound trial strategy, and it did not

 prejudice Farmer.

        Farmer also alleges that his counsel failed to highlight an inconsistency between

 witnesses testimony. Specifically, he argues counsel should have emphasized that


                                             42
USDC IN/ND case 2:15-cr-00072-PPS-APR document 2765 filed 10/06/20 page 43 of 48


 several witness statements that the murders were gang related were inconsistent with

 Malinauskas’ testimony that Farmer committed the murders for money to buy drugs.

 [DE 2405 at 60; DE 2504 at 95; DE 2507 at 12; DE 2509 at 9-10; DE 2510 at 9-12; DE 2540 at

 10; DE 2547 at 28.] Once again, this seems to be a sound strategic trial choice. See United

 States v. Shukri, 207 F.3d 412, 418 (7th Cir. 2000) (reiterating that the Strickland test is

 “highly deferential to counsel, presuming reasonable judgment and declining to second

 guess strategic choices.”); see also Harris v. Reed, 894 F.2d 871, 877 (7th Cir. 1990)

 (warning the court must not become a “Monday morning quarterback.”). While there

 were some inconsistencies between the different witnesses’ testimony about why

 Farmer committed the murders, Farmer’s defense counsel seemed to adopt a

 straightforward approach for the entire trial: arguing that none of the witnesses should

 be believed because Farmer did not commit the murders. Spending time highlighting

 inconsistencies could have inadvertently sent the jury the signal that Farmer did commit

 the murders. Therefore, I don’t think this trial strategy was unreasonable. And once

 again, Farmer has no evidence showing this choice prejudiced him.

        Farmer’s last argument concerning ineffective assistance is that his defense

 counsel erred in deciding to call Latin King member Alexander Vargas to testify on his

 behalf. [DE 2405; DE 2509 at 7; DE 2540 at 17; DE 2547 at 27.] Not to sound like a broken

 record, but once again this falls into the category of sound trial strategy. Vargas, who

 was elevated in rank to the Regional Inca, testified that he only met Farmer once, and

 Farmer did not hold any rank in the gang. [Tr. 1435, 1443, 1447, 1450.] Defense counsel


                                                43
USDC IN/ND case 2:15-cr-00072-PPS-APR document 2765 filed 10/06/20 page 44 of 48


 was clearly trying to show that Farmer was not a member of the conspiracy and I

 cannot say the decision to call Vargas to testify constituted ineffective assistance of

 counsel.

        In sum, I will not view defense counsel’s performance through the lens of the

 proverbial Monday morning quarterback. From my point of view, Farmer’s defense

 counsel did not provide ineffective assistance of counsel. Far from it. Mr. Mitchell filed

 numerous motions on Farmer’s behalf, he appeared in my court on a number of

 occasions, he was extremely professional, and was well prepared on a case with an

 enormous amount of discovery material. His arguments were well thought out and

 often persuasive. At trial, Mr. Mitchell and Mr. Brandstrader vigorously argued on

 Farmer’s behalf - they conducted cross examinations, put on their own witnesses, and

 seemed to have a good rapport with the jury. Farmer has not proven that his counsel

 were deficient, or that there is a reasonable probability that the result of the proceedings

 would have turned out differently had his counsel performed differently.

        To the extent Farmer requests a hearing on the ineffective assistance of counsel

 claim [DE 2532], this is denied. A petitioner is only entitled to an evidentiary hearing

 on a claim for ineffective assistance of counsel if he has alleged “facts that, if proven,

 would entitle him to relief.” Gaylord v. United States, 829 F.3d 500, 506 (7th Cir. 2016)

 (quotation omitted). Here, Farmer’s conclusory allegations are insufficient. Id.

        Moving on to the next basis for a new trial, Farmer repeatedly argues that his

 counsel had an “actual conflict of interest” because Mr. Mitchell represented him as


                                              44
USDC IN/ND case 2:15-cr-00072-PPS-APR document 2765 filed 10/06/20 page 45 of 48


 well as Ruben Porraz, a Latin King charged in a southeast region RICO prosecution in

 the Northern District of Illinois. [DE 2400 at 1-2; DE 2403 at 1-4; DE 2405 at 66-67; DE

 2504 at 62-63; DE 2507 at 4-6; DE 2509 at 4-6; DE 2510 at 406; DE 2511 at 5-8; DE 2540 at

 15-16; DE 2543 at 222; DE 2547 at 22-25.] Farmer relies upon a case from the Second

 Circuit, United States v. Arrington, 941 F.3d 24 (2d Cir. 2019). Arrington is easily

 distinguishable. In that case, Arrington was charged with his co-defendant, Aaron

 Hicks, with the same RICO conspiracy. It was brought to the court’s attention that

 Arrington’s counsel previously represented Hicks in a state court matter that was

 referenced as an overt act in the superseding indictment. The Arrington court reasoned

 that “[w]here an attorney suffers from a waivable actual or potential conflict, the district

 court must conduct a Curcio hearing to determine whether the defendant will

 knowingly and intelligently waive his right to conflict-free representation.” Id. at 40.

 But the facts in this case are totally different. Farmer and Porraz were not co-

 defendants in the same RICO conspiracy, and Farmer’s RICO conspiracy does not

 include any overt acts committed by Porraz. Other than his mere speculation, Farmer

 does not articulate any conflict of interest concerning his counsel. I don’t see how Mr.

 Mitchell representing Porraz in an Illinois case involving another RICO conspiracy

 would create any prejudice whatsoever to Farmer or how this would adversely effect

 his attorney’s performance.

        To the extent Farmer has requested a hearing on the conflict of interest issue [DE

 2403; DE 2510 at 4; DE 2511], this is denied because a hearing is not necessary. “The


                                              45
USDC IN/ND case 2:15-cr-00072-PPS-APR document 2765 filed 10/06/20 page 46 of 48


 determination of whether a hearing is required [on a conflict of interest issue] is

 necessarily dependent upon the particular facts which attend a particular request, and

 the district court is properly left with a certain amount of discretion in this regard.”

 United States v. Anderson, 288 F.3d 335, 337 (7th Cir. 2002) (quoting United States v.

 Losing, 539 F.2d 1174, 1178 (8th Cir. 1976)). There are no facts that need to be unraveled

 here, and Farmer’s mere speculation that a conflict exists is not enough to warrant a

 hearing.

        So far, I’ve tried to address the main arguments Farmer set forth in his multiple

 motions supporting a new trial. But, there’s more. There are many instances of Farmer

 making a single statement without including any citations, case law, or other support

 for his claims. The government argues that these issues are waived, and I agree. See

 United States v. Slade, 980 F.2d 27, 30-31 (1st Cir. 1992) (“Passing allusions are not

 adequate to preserve an argument,” and this Court is “not expected to be [a]

 mindreader[]” or “cull . . . testimony in search of promising factual scenarios or to hunt

 for attractive legal arguments not articulated in the motion papers”); United States v.

 Cantrell, No. 2:07-cr-44, 2008 WL 4998370, at *6 (N.D. Ind. Nov. 20, 2008) (denying

 motion for new trial on basis that “[d]efendant’s four-paragraph Rule 33 motion, which

 does not contain a single legal citation, fails to meet his responsibility of developing

 arguments and presenting grounds to grant the relief requested.”); see also Wiegard v.

 Smith, No. 04-419-CJP, 2007 WL 853982, at *2 (S.D. Ill. Mar. 19, 2007) (denying motion

 for new trial where “defendant’s motion consists primarily of a laundry list of


                                               46
USDC IN/ND case 2:15-cr-00072-PPS-APR document 2765 filed 10/06/20 page 47 of 48


 perfunctory points, none of which serve to demonstrate grounds for a new trial.”);

 United States v. Andry, No. 13 CR 843, 2015 WL 13439795, at *1 (N.D. Ill. Sept. 28, 2015)

 (“the laundry list of errors are not developed so the objections are waived.”).

        Even if these additional arguments are not deemed waived, Farmer’s multiple

 motions for a new trial would fail on the merits in any event. I will address a few of his

 unsupported contentions, just to keep the record clean. But in the event I have missed

 any, I state unequivocally that a new trial is not warranted in this case. Farmer’s

 assertion that there was a confrontation clause violation [DE 2506 at 1-4; DE 2538 at 1-3]

 fails because Detective Grabowski testified at trial and was cross-examined. Farmer’s

 mention of a Batson violation [DE 2611 at 4] fails because I properly conducted voir dire

 and selected a fair and impartial jury. Farmer’s Brady violation claim [DE 2528 at 1-2]

 fails because the government properly redacted portions of a proffer involving co-

 defendants as the redacted portion was not favorable to Farmer’s defense or material to

 him. Farmer has come nowhere near meeting his heavy burden of showing that the

 verdict is so contrary to the weight of evidence, that a new trial is required in the

 interests of justice. Chambers, 642 F.3d at 592. Consequently, the motion for a new trial

 is denied.

        Finally, to the extent I have inadvertently not addressed an argument that

 Farmer set forth in any of his voluminous pleadings regarding his motion for acquittal

 or motion for a new trial, I state now for the record that I have gone through all of those

 filings with great care. And I remain firmly convinced that Farmer received a fair trial


                                              47
USDC IN/ND case 2:15-cr-00072-PPS-APR document 2765 filed 10/06/20 page 48 of 48


 and that he is not entitled to judgment of acquittal or a new trial.

                                         Conclusion

        For the reasons set forth above, the motion for new trial filed by Farmer’s former

 counsel [DE 2291] and the associated motions filed by Farmer, pro se, for a judgment of

 acquittal and new trial [DE 2347, 2392, 2400, 2403, 2405, 2423, 2504, 2505, 2506, 2507,

 2509, 2510, 2511, 2512, 2513, 2528, 2529, 2532, 2538, 2539, 2540, 2543, 2546, 2547, 2610,

 2611, 2616, 2637, 2638, 2639, 2640, 2641, 2642, 2643, 2644, 2645, 2648, 2651, 2655, 2656,

 2657, 2658, 2659, 2664, 2668, 2669, 2671, 2672, 2680, 2681, 2682, 2684, 2690, 2703, 2704,

 2708, 2714, and 2751] are all DENIED. Farmer’s pro se: motion to exceed the page limit

 on his amended Rule 29/Rule 33 motion [DE 2387], and Motion to Supplement his Rule

 29, Rule 33 Motion [DE 2399] are both GRANTED.

 SO ORDERED.

 ENTERED: October 6, 2020.

                                            /s/ Philip P. Simon
                                            PHILIP P. SIMON, JUDGE
                                            UNITED STATES DISTRICT COURT




                                              48
